Title: To James Madison from John Baylor, 20 February 1790
From: Baylor, John
To: Madison, James


Dr Sir
Virginia Newmarket Feb: 20th 1790
I have taken the Liberty of requesting the favour of you to transact an affair of the greatest consequence to my poor Brother George’s Estate, his Acct with united States as an Officer of the 3d Regiment of Light Dragoon, is yet unsettled, a Statement of which by Capt: Barret one of his officers and also his Deposition respecting the Accts: are in Mr. Pearce’s office, or with the Commissioners at New-York appointed for the purpose of settling the military Acct. What I have to request [is] that his accts may be settled agreeable to Capt. Barret’s Deposition, and exonerated by Congress. In consequence of the accts being unsettle [d] we cannot get My Brother’s final Settlements as well as three or four Hundred Dollars due his Estate. You will confer a singular favour on me for your attention to this Business. I am Dr Sir Yrs.
John Baylor
